Citation Nr: 0502151	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  96-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation from the Department of 
Veterans Affairs for left arm and hand disorders under the 
provisions of 38 U.S.C.A. § 1151.

2.  What evaluation is warranted for a contracture of the 
left fifth finger from April 21, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) in November 2001, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case has since been 
returned to the Board for further review.

During the pendency of this appeal, the Veterans of Foreign 
Wars of the United States withdrew from its representation of 
the veteran.  The undersigned released such organization from 
its representation of the veteran in September 2004.  The 
veteran thereafter appointed the Disabled American Veterans 
to represent his interests before VA in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2003).  The 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

The evidence of record shows that, contrary to the VCAA as 
codified at 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159, full, complete, and accurate notice of the VCAA was 
never furnished to the veteran concerning his claims for 
compensation under 38 U.S.C.A. § 1151.  Hence, the provisions 
of VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), are not 
applicable, and remand for appropriate notice under 38 
U.S.C.A. § 5103 is required for each of the matters now on 
appeal.  It, too, is noted that the RO's March 2003 attempt 
to advise the veteran of the VCAA does not meet the notice 
requirements set forth in Pelegrini v. Prinicpi, 18 Vet.App. 
112 (2004); Charles v. Principi, 16 Vet.App. 370, 373-74 
(2002); and Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  

In addition, the claim of entitlement to a compensable rating 
for a contracture of the right fifth finger is in fact a 
claim for initial rating and it is evident that consideration 
has not to date been afforded the holding in Fenderson v. 
West, 12 Vet.App. 119 (1999), as to the assignment of staged 
ratings from April 21, 1995.  As well, the regulatory 
criteria for ankylosis and limitation of motion of the digits 
of the hands were modified as of August 26, 2002, see 67 Fed. 
Reg. 48784 (2002), and there is no indication that the 
veteran was ever informed of this change or that the claim 
was considered on that basis, given that citation to the 
changes to 38 U.S.C.A. § 4.71a are not cited in any post 
August 2002 statement or supplemental statement of the case.  

Finally, there is some question as to the adequacy of a 
recent VA medical examination in terms of the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for left arm and 
hand disorders.  Specifically, the VA examiner in his June 
2003 report, while noting that there was no evidence of 
reflex sympathetic dystrophy, failed to specify whether there 
was in evidence any left arm or hand disorder.  Reference was 
therein made to a history of intermittent loss of strength of 
the hands, the etiology of which was described as follows:

but this is not more likely than not due to some 
other process that (sic) ulnar nerve difficulty 
as the major function of grip strength is in the 
radial not in the ulnar nerve.

Further medical input is needed as to the questions of the 
existence of current disability and its relationship, if any, 
to VA medical treatment and surgery in April 1995.  

In light of the foregoing, additional actions by the RO are 
deemed to be necessary, and to that end, this matter is 
REMANDED to the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what specific information and 
evidence are still needed to substantiate 
his claim of entitlement to VA 
compensation for left arm and hand 
disorders under the provisions of 
38 U.S.C.A. § 1151, and the matter of 
what evaluation is warranted for a 
contracture of the left fifth finger from 
April 21, 1995.  Included therein must be 
the entitlement criteria governing § 1151 
claims filed prior to October 1, 1997, as 
well as all pertinent criteria for the 
evaluation of his finger contracture, 
including the changes to 38 C.F.R. 
§ 4.71a, effective from August 26, 2002, 
see 67 Fed. Reg. 48784 (2002).  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, the RO must return the 
examination report compiled on June 11, 
2003, by Wylie Slagel of the VA Medical 
Center in Dayton, Ohio, for the 
preparation of an addendum to his earlier 
report.  If Dr. Slagel is unavailable, 
the veteran must be accorded a separate 
VA medical examination by another 
neurologist.  The entirety of the 
veteran's claims folder must be made 
available to Dr. Slagel or his designee 
for review.  

Ultimately, the examiner must answer the 
following, with full supporting 
rationale:  

(a)  Is there currently present 
any left arm or hand disorder?  
If so, please describe each 
disorder.

(b)  As to any currently 
identified left arm or hand 
disorder, is it at least as 
likely as not that VA medical 
treatment, including surgery, 
undertaken in April 1995 
resulted in additional 
disability of the veteran's 
left arm and/or his left hand?  

(c)  As to any currently 
identified left arm or hand 
disorder, is it at least as 
likely as not that VA medical 
treatment provided to the 
veteran, including surgery, in 
April 1995, resulted in an 
aggravation of any left arm 
and/or hand disorder 
preexisting such treatment?  

(d)  If any left arm and/or 
hand disorder is found to be 
the result of, or was 
chronically aggravated by VA 
treatment, then it must be 
determined whether any such 
disability was certain to 
result from, or intended to 
result from, his VA treatment, 
including surgery, undertaken 
in April 1995?  

Use by the examiner of the "at 
least as likely as not 
language" is required.  
3.  Following the completion of the 
foregoing actions, the RO must review the 
addendum/report.  If the report is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken to return such addendum for any 
and all needed action.  

4.  Lastly, the RO must issue a new 
rating decision and readjudicate the 
issues of the veteran's entitlement to VA 
compensation for left arm and hand 
disorders under the provisions of 
38 U.S.C.A. § 1151, and the matter of 
what evaluation is warranted for a 
contracture of his left fifth finger from 
April 21, 1995.  Such readjudications 
must be based on all of the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  Consideration must 
also be accorded the holding in Fenderson 
as to the possibility of staged ratings 
and those rating criteria set forth in 
38 C.F.R. § 4.71a, as in effect prior to, 
on, and after August 26, 2002, regarding 
the fingers. 

If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


